Case: 21-20359      Document: 00516140475          Page: 1     Date Filed: 12/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 21, 2021
                                   No. 21-20359
                                 Summary Calendar                        Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Luis Emiro Garcia,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:16-CR-389-4


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Luis Emiro Garcia, federal prisoner # 18532-479, was convicted, based
   on his guilty plea, of: conspiring to possess at least five kilograms of cocaine,
   with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),
   846; and conspiring to launder monetary instruments, in violation of 18


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20359        Document: 00516140475        Page: 2    Date Filed: 12/21/2021




                                    No. 21-20359


   U.S.C. § 1956(a)(2)(A), 1956(h). He was sentenced in January 2019 to, inter
   alia, 97-months’ imprisonment. He challenges the denial of his May 2021
   compassionate-release motion, contending the district court abused its
   discretion by conditioning relief on Garcia’s demonstrating the facility where
   he is incarcerated could not manage the COVID-19 pandemic or provide him
   adequate medical care.
          As reflected above, the denial of a compassionate-release motion is
   reviewed for abuse of discretion. United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020). A district court may reduce a term of imprisonment if,
   after considering the applicable 18 U.S.C. § 3553(a) sentencing factors, it
   concludes “extraordinary and compelling reasons warrant such a
   reduction”. 18 U.S.C. § 3582(c)(1)(A)(i). A court abuses its discretion when
   its decision is grounded in a legal error or clearly erroneous facts. Chambliss,
   948 F.3d at 693.
          Contrary to Garcia’s contention, the court did not condition relief on
   Garcia’s demonstrating his facility was medically incapable of managing
   COVID-19.      Instead, this was but one of numerous factors the court
   considered. Further, the court’s comment concerning the facility’s medical
   capabilities addressed concerns Garcia raised in his motion.
          AFFIRMED.




                                          2